[Cite as State ex rel. Bandarapalli v. Gallagher, 128 Ohio St. 3d 314, 2011-Ohio-230.]




                THE STATE EX REL. BANDARAPALLI, APPELLANT, v.
                            GALLAGHER, JUDGE, APPELLEE.
                   [Cite as State ex rel. Bandarapalli v. Gallagher,
                         128 Ohio St. 3d 314, 2011-Ohio-230.]
Prohibition — Alleged defective indictment — Claim not recognized in
        prohibition — Judgment affirmed.
  (No. 2010-1549 — Submitted January 19, 2011 — Decided January 26, 2011.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 95506, 2010-Ohio-3886.
                                 ____________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
complaint of appellant, Rajpal Bandarapalli, for a writ of prohibition to prevent
appellee, Cuyahoga County Court of Common Pleas Judge Eileen T. Gallagher,
from proceeding in the underlying criminal case against him. Bandarapalli claims
that his indictment is defective.         Bandarapalli has adequate remedies in the
ordinary course of law by motion to dismiss the indictment and, in the event he is
convicted based on the alleged defective indictment, by appeal. See, e.g., State ex
rel. Parker v. Cuyahoga Cty. Court of Common Pleas (1980), 61 Ohio St. 2d 351,
352, 15 O.O.3d 435, 402 N.E.2d 508; State ex rel. Johnson v. Talikka (1994), 71
Ohio St. 3d 109, 111, 642 N.E.2d 353; Pishok v. Kelly, 122 Ohio St. 3d 292, 2009-
Ohio-3452, 910 N.E.2d 1033, ¶ 1. Bandarapalli’s reliance on State v. Cimpritz
(1953), 158 Ohio St. 490, 49 Ohio Op. 418, 110 N.E.2d 416, paragraph six of the
syllabus, to contend that he may raise a claim that his indictment is defective in a
collateral proceeding like prohibition is misplaced because we later clarified
Cimpritz by holding that a defective-indictment claim could be raised only by
                             SUPREME COURT OF OHIO




direct challenge in the ordinary course of law rather than in a collateral attack by
extraordinary writ. See State v. Wozniak (1961), 172 Ohio St. 517, 522-523, 18
O.O.2d 58, 178 N.E.2d 800, and Midling v. Perrini (1968), 14 Ohio St. 2d 106, 43
O.O.2d 171, 236 N.E.2d 557, syllabus.
       {¶ 2} Bandarapalli’s remaining prohibition claim – that Judge Gallagher
cannot preside over his criminal trial because she ruled on the state’s motion
under Crim.R. 16 to withhold witnesses’ names and addresses and to prevent
contact between Bandarapalli and the witnesses – is reviewable on appeal for
harmless error. See State v. Gillard (1988), 40 Ohio St. 3d 226, 229-230, 533
N.E.2d 272, reversed on other grounds by State v. McGuire (1997), 80 Ohio St. 3d
390, 686 N.E.2d 1112.
       {¶ 3} Based on the foregoing, Bandarapalli’s claims allege, at best,
errors in the exercise of the court’s jurisdiction rather than a lack of subject-matter
jurisdiction. See State ex rel. Mosier v. Fornof, 126 Ohio St. 3d 47, 2010-Ohio-
2516, 930 N.E.2d 305, ¶ 7. Therefore, the court of appeals properly dismissed his
complaint for extraordinary relief in prohibition.
                                                                  Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                             _____________________
       Rajpal Bandarapalli, pro se.
       William D. Mason, Cuyahoga County Prosecuting Attorney, and James E.
Moss, Assistant Prosecuting Attorney, for appellee.
                             _____________________




                                          2